DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Claims 1-12, 15-16, 18 and 23-24 are pending in the present application (Please refer to the Notice of Allowance dated 11/24/2021 and Examiner’s Amendment dated 11/02/2021).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Mark E. Rogel on 02/09/2022.
The application has been further amended as follows: 

In the Claims:
Claims 15 and 18 were amended below.
	Claim 15 (Currently amended)	The recombinant adeno-associated virus of claim 12, wherein the secretory polypeptide is aflibercept.

	Claim 18 (Currently amended)	The pharmaceutical composition of claim 16, wherein the secretory polypeptide is aflibercept.



REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest a non-naturally occurring polynucleotide cassette comprising in 5’ to 3’ order the elements (a)-(f) recited in independent claim 1, particularly with the element (f) of a human growth hormone polyadenylation site consisting of SEQ ID NO:14 or a sequence having at least 99% identity to SEQ ID NO:14; and a recombinant adeno-associated virus comprising the same polynucleotide cassette.  Moreover, the claimed polynucleotide cassette (C11 cassette) exhibits an unexpected and improved property with a consistently high expression level of a secretory protein in at least ARPE19 cells, HEK93 cells and HeLa cells (see at least paragraphs [00182]-[00184], and particularly FIGs. 1 and 5-10).
Accordingly, claims 1-12, 15-16, 18 and 23-24 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  

/QUANG NGUYEN/Primary Examiner, Art Unit 1633